                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                   No. 3:19-CR-30003-007

CHRISTY LYNN REYNOLDS                                                         DEFENDANT

                                            ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc.210) entered in this case and accepts Christy Lynn

Reynolds’s plea of guilty to Count 1 of the indictment.

       IT IS SO ORDERED this 24th day of October, 2019.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
